Citation Nr: 0114680	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine prior to March 
28, 2000.

2.  Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Newark Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Neurological symptoms and little intermittent relief as a 
result of the service-connected low back disorder were 
present prior to March 28, 2000.

2.  The veteran has not been shown to have ankylosis of the 
lumbar spine or complete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for 
postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine, prior to March 
28, 2000, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, 5293 (2000).

2.  The criteria for an evaluation in excess of 60 percent 
for postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.71a, 4.124a, Codes 5286, 5293, 8520 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, the SOC and the SSOC, 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  This Board Member advanced 
questions to the veteran, thus obtaining his lay statements.  
The Board Member suggested the submission of additional 
evidence and held the file open for 30 days.  Thus again 
providing an opportunity to submit evidence.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim. There is no 
indication in this case that the appellant's claim for 
benefits is incomplete.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  The veteran was afforded two separate VA 
examinations during the course of this appeal and appeared at 
a hearing before the undersigned Board Member in March 2001, 
where he submitted additional evidence and signed the 
necessary waiver of jurisdiction form.  The Board finds that 
there is more than sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

A 40 percent disability evaluation is assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2000).



Factual Background

A review of the record demonstrates that service connection 
for postoperative residuals of a herniated disc, L5, S1, was 
granted in an August 1963 rating determination, with a twenty 
percent disability being assigned.  The 20 percent disability 
evaluation was based upon the results of a May 1963 VA 
examination.

In August 1965, the veteran underwent a right partial 
hemilaminectomy, L5, S1, with recision of the recurrent 
herniated disc.  The veteran remained hospitalized until 
October 20, 1965.  In a December 1965 rating determination, 
the RO assigned a temporary total disability evaluation until 
December 31, 1965, and a 20 percent disability evaluation 
thereafter.  

At the time of a May 1991 VA examination, the veteran 
reported having almost daily recurrent low back pain, with 
radiation down the right leg, aggravated by prolonged sitting 
and standing.  Physical examination revealed a normal gait.  
The veteran was able to accomplish deep knee bends and there 
was no weakness of the extremities.  There was limitation of 
movements of the lumbar spine with paravertebral muscle 
spasm.  Tenderness was found over the right sciatic notch.  
The reflexes were decreased in the knees and ankle jerks.  
The scar was well healed.  

Later that month, the RO increased the veteran's disability 
evaluation from 20 to 40 percent for post-operative residuals 
of an L5-S1 herniated disc.  

In November 1997, the veteran requested an increased 
evaluation for his service-connected post-operative herniated 
disc residuals. 

The veteran was afforded a VA examination in February 1998.  
At the time of the examination, the veteran reported that he 
used a cane to walk.  He stated that his leg occasionally 
felt numb and had actually given way.  He also reported that 
his right ankle would intermittently swell, particularly 
after a long trip.  The veteran indicated that that he had 
not received any medical treatment for his back since a 1973 
epidural.  He stated that he was still working in an office 
as a dispatcher.  

Physical examination revealed that the veteran used a 
straight cane to walk.  There was a well-healed 7 centimeter 
scar consistent with a discectomy.  Range of motion of the 
lumbar spine was 35 degrees of side bending, bilaterally, 40 
degrees of extension, and 50 degrees of flexion.  The veteran 
reported that flexion beyond 50 degrees caused discomfort 
down the right leg.  Inspection of the legs revealed normal 
muscle development.  The veteran had loss of sensation in the 
L4-S1 dermatones on the right.  Straight leg raising was 
positive at the end of range for pain radiating into the 
buttock and partially down the posterior thigh.  Manual 
muscle testing was 5/5.  X-rays revealed degenerative disc 
disease L3-L4, L5-S1, and facet degenerative joint disease 
L5-S1.  A diagnosis of chronic lumbar pain due to chronic 
right radiculopathy (status post herniated disc with 
subsequent discectomy times two) and degenerative disc 
changes, was rendered.   The examiner reported the veteran's 
impairment as mild to moderate.  

In a March 1998 rating determination, the RO continued the 40 
percent disability evaluation.  

In March 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
indicated that he had had a recurrence of pain in the lower 
back.  He noted having numbness in the toes and severe pain 
which radiated down into the buttock and right lower 
extremity.  He further reported having spasms.  The veteran 
stated that he had could sit for approximately one hour and 
walk up to eight blocks.  The back felt weak and stiff and 
lacked endurance and resiliency.  The veteran was a full-time 
dispatcher for a trucking company. 

Physical examination revealed that the veteran used a cane 
for walking.  The examiner noted that without the cane there 
was no limp.  The wear pattern on both shoes was equal and 
normal.  He had no difficulty walking on his heels.  Straight 
leg raising was positive at 30 degrees.  Neurological 
examination revealed intact muscle tone and reflexes, 
throughout.  Sensation was diminished on the outer borders of 
the right foot including all of the outer toes.  Extensor 
hallicus longus was intact.  Dorsiflexion of the foot was 
diminished.  Range of motion of the lumbosacral spine was 
markedly diminished with flexion to 0 degrees, hyperextension 
to 0 degrees, lateral deviation towards both sides 5 degrees, 
and thoracolumbar rotation with pain to approximately 10 
degrees.  X-rays revealed degenerative disease at L5-S1 with 
narrowing of the intervertebral disc space.  A diagnosis of 
degenerative disease, lumbosacral spine, with neurological 
involvement, was rendered.  

In a July 2000 rating determination, the RO increased the 
veteran's disability for his post operative degenerative disc 
disease residuals from 40 to 60 percent, effective March 28, 
2000, the date of the VA examination.  

In March 2001, the veteran appeared at a hearing before the 
undersigned Board Member. At the time of the hearing, the 
veteran testified that it was his belief that a 60 percent 
disability evaluation should have been assigned prior to 
March 28, 2000.  The veteran reported that there was no 
physical difference between the way he felt when he first 
filed a claim for an increased evaluation and the way he 
currently felt.  He stated that he had numb feet and numbness 
down his right and left calves and shin bones.  The veteran 
also noted that the tip of his spine bone bothered him.  He 
reporting taking an aspirin or Advil for the pain.  He 
testified that he was a dispatcher for a trucking company 
that was owned by his brother-in-law.  The veteran considered 
his job to be protected because of the relationship with his 
brother-in-law.  He noted that the only time that he missed 
work was for doctor's appointments.   He stated that he 
showed up for work every day.  

The veteran testified that that there was no difference in 
the way his back felt from 1998 to 2000.  The veteran 
indicated that he had problems lifting groceries out of the 
back of his car in 1998 and 1999.  He also reported that if 
he had grass he would not have been able to mow it during 
this time period.  The veteran stated that he initially 
started walking with a cane after he fell several times.  He 
noted that he did not need the cane when walking short 
distances.  The veteran indicated that his feet would go numb 
if he sat in a car for more than one hour.  He also reported 
that he had had trouble sleeping since 1998 as a result of 
his foot problems.  The veteran reported that there were many 
days between 1998 and 2000 where he did not want to get up.  

At the time of the hearing, the veteran submitted numerous 
medical reports in support of his claim.  In a February 2001 
report, T. P., M.D., the veteran's private physician, 
indicated that the veteran had an 18 month period of 
progressively worsening lower back pain and a six month 
history of progressively worsening back pain.  It was Dr. P's 
impression that the veteran had progressively worsening 
mechanical low back pain.  He further indicated that the pain 
and numbness in the feet sounded more like a peripheral 
neuropathy both in distribution and due to the fact that he 
had marked dysesthesias related with minimal tactile 
stimulation.  

A MRI performed that same month revealed a small midline disc 
herniation at L1-L2 and a post operative enhancing disc scar 
at L4-5.  

In a February 2001 report, A. R., M.D., indicated that the 
veteran had a very long history of lumbar pain, status post 
two surgical decompressions of the spine.  He noted that in 
the past few years the veteran had had progressive pain and 
paresthesias in the lower extremities, particularly in the 
feet.   

In March 2001, the veteran underwent an MRI of the spine and 
lower extremities.  Dr. R. indicated that the study of the 
veteran's lower extremities and associated paraspinal muscles 
was consistent with chronic bilateral L5-S1 radiculopathies, 
worse on the right at L5.  

Entitlement to an Evaluation in Excess of 
40 Percent prior to March 28, 2000. 

The Board is of the opinion that the veteran met the criteria 
for a 60 percent evaluation at the time he filed his request 
for an increased evaluation in November 1997.  

As previously noted a 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

At the time of his February 1998 VA examination, the veteran 
was noted to have loss of sensation in the L4-S1 dermatones 
on the right.  Straight leg raising was noted to be positive 
at the end range for pain radiating into the buttock and 
partially down the right posterior thigh.  Moreover, at the 
time of his March 2001 hearing, the veteran testified that he 
had had numbness in his calves and feet at the time he 
initially filed his claim for an increased evaluation and 
that these were the cause of his request.  The veteran 
indicated that the symptoms that he currently had were no 
different than those he had back when filing his increased 
evaluation claim.  

While the February 1998 VA examiner described the veteran's 
impairment for his service-connected low back disorder as 
mild to moderate, the findings demonstrate that the veteran 
had neurological involvement as a result of his service-
connected disorder.  Moreover, the veteran testified that he 
had numbness in his feet and legs dating back to the time of 
his request for an increased evaluation.  Furthermore, the 
results of the both the private and VA examinations and the 
testimony of the veteran demonstrate that there has been 
little if any relief from the back pain.  

While not all of the criteria required for a 60 percent 
evaluation were met at the time of the veteran's initial 
request for an increased evaluation, the Board is of that the 
veteran's disability more nearly approximated the criteria 
required for a 60 percent evaluation from the date of the 
veteran's initial request for an increased evaluation.  In 
reaching this determination, we have carefully reviewed all 
the evidence, particularly since the date of claim.  We see 
no significant differences between the two VA examinations, 
except for limitation of motion.  However, limitation of 
motion, no matter how severe would not warrant more than the 
40 percent evaluation.  In view of the fact that there has 
not been a significant change in the disorder, a uniform 
rating is assigned.

Entitlement to an Evaluation in Excess of 60 percent

As the veteran has been assigned a 60 percent disability 
evaluation, he has attained the highest possible schedular 
evaluation under Diagnostic Codes 5293.  Because the veteran 
is at the maximum evaluation for limitation of function, 
additional discussion of functional impairment would serve no 
purpose.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  The current 
evaluation exceeds the evaluations possible for limitation of 
motion and separately rating limitation of motion and disc 
syndrome would violate the rules against pyramiding.  
VAOPGCPREC 36-97; 38 C.F.R. § 4.14 (2000).  An increased 
evaluation under Diagnostic Code 5286 is not warranted as 
ankylosis of the lumbar spine has not been shown to be 
present.  An increased evaluation under Diagnostic Code 8520 
is also not warranted as complete paralysis of the sciatic 
nerve has not been demonstrated.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected postoperative residuals of a L5-S1 herniated disc 
with degenerative disease of the lumbosacral spine beyond 
that contemplated by the rating schedule such as frequent 
periods of hospitalization or marked interference with 
employment due to the service connected disorder.  The 
veteran continues to work on a full-time basis.  Although the 
veteran has indicated that he probably would have lost his 
job if he were not employed by his brother-in-law, he has 
also testified as to not having missed any days of work due 
to his service-connected back disorder other than for 
doctor's appointments.  In the July 2000 supplemental 
statement of the case, the RO declined to refer the claim for 
an extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.

Lastly, the veteran does have a post operative scar.  
However, there is no objective or subjective evidence that 
the scar is tender or painful or not healed.  Therefore, a 
separate evaluation for the scar is not warranted.  38 C.F.R. 
Part 4, Code 7803, 7804 (2000). 



ORDER

A 60 percent evaluation for postoperative residuals of a L5-
S1 herniated disc, with degenerative disease of the 
lumbosacral spine is granted from November 10, 1997, subject 
to the laws and regulations governing monetary benefits.  

An evaluation in excess of 60 percent evaluation for 
postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

